Citation Nr: 0018510	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  98-15 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran suffered acoustical trauma while serving in 
the 1st Cavalry Division in Vietnam.

3.  The veteran currently has a hearing loss disability of 
the right ear related to prior middle ear disease.

4.  The veteran's service medical records are negative for 
treatment of an ear disorder or infection.  His separation 
examination notes hearing to be normal.

5.  The first medical evidence regarding a hearing disability 
in the claims folder is dated more than 5 years after the 
veteran's separation from active service.

6.  No competent medical evidence or opinion has related the 
veteran's current right ear hearing loss, or his prior right 
middle ear disease, to his military service.



CONCLUSION OF LAW

The veteran's claim for service connection for hearing loss 
of the right ear is not well grounded.  38 U.S.C.A. §  5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In order 
to establish a "well grounded" claim for service connection 
for a particular disability, the appellant needs to provide 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible or 
meritorious on its own and capable of substantiation.  Franko 
v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610-611 (1992); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92- 93 (1993).

In this case, the determinative issues presented by the claim 
are whether the veteran currently has a right ear disorder, 
whether he sustained a disease or injury to the right ear in 
service, and whether there is a link between the two provided 
by competent medical evidence.

A review of the veteran's service medical records is negative 
for complaints of, treatment for, or diagnosis of a right ear 
disorder.  On entrance examination his hearing was judged to 
be normal.  Audiometric testing showed the following results:

		1000		2000		3000		4000

Right 			0		0		0		0

Left			0		0		0		0

On separation examination results were as follows:

		1000		2000		3000		4000

Right 			5		0		10		10

Left			10		5		10		5

No diagnosis of hearing loss for either ear was entered in 
service.  

The veteran's service personnel records indicate that he 
served for one month and fourteen days in Vietnam.  He was 
assigned to the 1st Cavalry Division and was awarded the 
Combat Infantry Badge.

Postservice medical records, dated in January 1976, show the 
veteran hospitalized with an admitting diagnosis of right 
chronic otitis media and cholesteatoma.  He gave a one year 
history of foul discharge from the right ear, with increasing 
drainage and offensiveness of odor.  He reported that he had 
intermittent earaches since infancy.  He reported a hearing 
loss on the right side, but denied dizziness or tinnitus.  He 
underwent a right radical mastoidectomy.  

Private medical records, dated in January 1989, show an 
assessment of high tone hearing loss on the left side which 
was thought to be due to noise exposure in the past.  The 
hearing loss on the right, however, was thought to be due to 
the previous history of middle ear disease.

The Board notes the veteran's testimony at his personal 
hearing, conducted in May 2000.  He stated that he was 
exposed to acoustical trauma while stationed in Vietnam.  He 
reported that during his separation examination he was told 
that there was some swelling in his ears.  He stated that 
after service he worked as a welder in shipyards.

The Board concludes that the veteran's right ear hearing loss 
is not related to his military service.  The Board concedes 
that the veteran was likely exposed to acoustical trauma 
while serving in the military.  The objective medical 
evidence of record shows a current right ear disorder.  There 
is, however, no nexus or link between the inservice 
acoustical trauma and the current right ear disorder.  The 
only opinion expressed regarding the etiology of the right 
ear disorder is to the effect that it was caused by chronic 
middle ear disease.  The veteran's service medical records 
are negative for any complaints of, treatment for, or 
diagnosis of a right ear infection or disorder.  The 
veteran's claim, lacking a nexus provided by medical 
evidence, is not well grounded and is denied.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

